            Case 1:19-cv-01203-DKC Document 17 Filed 09/09/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ALWAYS COOKING BEST CRABS, LLC,                     *

       Plaintiff,                                   *

       v.                                           *       Civil No. 19-1203-DKC

UNITED STATES, et al.,                              *

       Defendants.                                  *

*      *        *     *       *      *       *      *       *      *       *      *       *   *

                     NOTICE OF FILING ADMINISTRATIVE RECORD

       The United States of America, on behalf of the Defendants, hereby files a copy of the

United States Department of Agriculture, Food and Nutrition Service’s Administrative Appeal

Record for the above-captioned case. As set forth in the attached Declaration of Shanta Swezy,

Chief of the Administrative Review Branch, Retailer Policy and Management Division, Food and

Nutrition Service, United States Department of Agriculture, the Administrative Appeal Record

filed herewith (numbered as A.R. 1 to A.R. 2232) is a true and correct copy (as redacted to comply

with applicable laws and regulations) of the record considered by the FNS in sustaining the

decision to disqualify Plaintiffs from the Supplemental Nutrition Assistance Program. An index

to the Administrative Appeal Record is also attached hereto. Based on this record, Defendants

will move to dismiss the Complaint, or alternatively, for summary judgment.
Case 1:19-cv-01203-DKC Document 17 Filed 09/09/19 Page 2 of 2



                           Respectfully submitted,

                           Robert K. Hur
                           United States Attorney

                            /s/ Matthew A. Haven
                           Matthew A. Haven, Bar No. 18602
                           Assistant United States Attorney
                           36 S. Charles St., 4th Floor
                           Baltimore, Maryland 21201
                           (410) 209-4800
                           matthew.haven@usdoj.gov
